Citation Nr: 1212497	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1952 to January 1955, and from September 1960 to October 1977.  He passed away on June [redacted], 2006.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for the cause of the Veteran's death.

In her substantive appeal received by VA in May 2008, the appellant requested scheduling of a hearing before a Veterans Law Judge at the RO (Travel Board).  In June 2008 correspondence to the RO, she modified that request, and stated she preferred to appear before a Veterans Law Judge at the Board's offices in Washington, DC.  The appellant again requested a Travel Board in November 2008.  In January 2009 correspondence, she withdrew all requests for hearings, asking instead that her appeal be forwarded to the Board so that she did not have to travel to either the RO or Washington, DC. There is no outstanding Board hearing request of record.

The appellant did testify at a hearing before a local Decision Review Officer (DRO) at the RO in August 2008; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's cause of death is listed as chronic obstructive pulmonary disease (COPD); coronary artery disease (CAD) and hypertension are listed as significant conditions contributing to death.

2.  CAD is an ischemic heart disease.

3. The Veteran served in Vietnam from October 1968 to October 1969, and from August 1970 to August 1971.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

When a Veteran dies from a service connected disability, VA shall pay dependency and indemnity compensation (DIC) to the Veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran's original death certificate, completed by hand in June 2006, lists COPD as the immediate cause of death.  CAD and hypertension are listed as significant conditions contributing to death, but were unrelated to COPD.  In a later, computer generated death certificate issued in August 2007, degenerative joint disease (DJD) is listed as a cause of the COPD which remains listed as the immediate cause of death.  It is unclear when or why DJD was added as a cause of death; the Board need not reach the question of the validity of the amended certificate, however.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add, in pertinent part, ischemic heart disease to the list of diseases associated with exposure to an herbicide agent.  75 Fed. Reg. 53202 -53216 (August 31, 2010).  CAD is a form of ischemic heart disease.  38 C.F.R. § 3.309(e).  The condition may manifest at any time following exposure.38 C.F.R. § 3.307(a)(6)(ii).

Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to herbicides.  A review of the Veteran's DD Form 214 reveals that he served in "Indochina or Korea" from October 1968 to October 1969, and from August 1970 to August 1971.  He also received numerous awards and decorations indicating service in Vietnam or in direct support of operations there, including a campaign medal, the Vietnam Service Medal, and the Vietnam Cross of Gallantry with Palm Device.  It is, however, service treatment records which most clearly show his actual presence in Vietnam.  In December 1968, the Veteran was treated at a dispensary located at APO 96312, Cam Ranh Bay.  In July 1971, he was treated at APO 96238 Evac Hospital's specialty clinic; this is Quin Nhon, Vietnam.

As the Veteran served in Vietnam during the applicable time period, his exposure to herbicides is presumed.  He was diagnosed with CAD, which is presumed to be related to service when manifested at any time following herbicide exposure.  Service connection for CAD is therefore warranted.  The Veteran's death certificate indicates that CAD was a significant contributing factor in his death.

Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


